Case 1:19-cv-01238-WHP Document 1-1 Filed 02/08/19 Page 1 of 6

EXHIBIT A
Case 1:19-cv-01238-WHP Document 1-1 Filed 02/08/19 Page 2 of 6

   

MIZZLHC
UNCHY DRIZZILIe 1s
3 IN OA &

 
 
   

 
Case 1:19-cv-01238-WHP Document 1-1 Filed 02/08/19 Page 3 of 6

DRIZZILICIOUS

BIRTHDAY CAKE

(Limited Edition)

Drizzilicious crunchy bites are reinvented mini rice cakes drizzled
with indulgent deliciousness.

A crispy better-for-you snack made with whole grains, quinoa,
chia and flax; loaded with wholesome goodness and popped to
perfection. The ideal combination of great taste, nature's super

MMe ex | Oe foods and drizzled decadence.
RTHDAY.CA

Cen alanis jc

yO@’ Nutrition Facts ¥ Vote to keepit

NET WEIGHT 4 oz (1139)

 
Case 1:19-cv-01238-WHP Document 1-1 Filed 02/08/19 Page 4 of 6

EXHIBIT B
Case 1:19-cv-01238-WHP Document 1-1 Filed 02/08/19 Page 5 of 6

NUTRITION FACTS

Serving size: 0.740z/21g (about 21 pieces)

Amount Per Service

Calories 90
% Daily Value*

Total Fat 3.5g 4%

Saturated Fat 2g 10%

Polyunsaturated Fat Og

 

 

Monounsaturated Fat lg

Trans Fat Og

Cholesterol Omg 0%
Sodium &5mg 4%
Total Carbohydrate 15mg 5%
Dietary Fiber Og 0%
Total Sugars 6g
Includes 6g Added Sugars 12%
Protein lg
Vitamin D Omeg 0%
Calcium Omg 0%
Iron Omg | 0%
Potassium Omg 0%

* The % Daily Value (DV) tells you how much a nutrient in a serving of food
contributes to a daily diet 2.000 calories a day is used for general
nutrition advice.

INGREDIENTS: Crisp (White Rice Flour, Tapioca Starch,
Whole Grain Yellow Corn Flour, Corn Starch, Cane Sugar,
Flax, Quinoa, Cinnamon, Chia), Flavored Coating (Sugar,
Palm Kernel Oil, Natural Flavors), Sugair, Palm Kernel Oil,
Natural Flavors), Sugar, Cinnamon, Sunflower Oil, Sea Salt.

Cinnamon Swirl
Case 1:19-cv-01238-WHP Document 1-1 Filed 02/08/19 Page 6 of 6

 

Press to-exit fullscreen

LW 0 aACtS

1 serving per container
Serving size 1 bag (0.74 oz)

 

 

Amount per serving

 

 

Calories 90
EE eT
% Daily Value*

Total Fat 3.5g 4%
Saturated Fat 1.5g 8%

 

Trans Fat 0g
Polyunsaturated Fat 0g
Monounsaturated Fat 1g

 

 

 

 

 

 

Cholesterol Omg 0%
Sodium 90mg 4%
Total Carbohydrate 15g 5%

Dietary Fiber <1g 2%

 

Total Sugars 5g
Includes 4g Added Sugars 8%

 

 

 

 

 

Protein 1g

FESR ee enc ea NP a]
Vitamin D Omcg 0%
Calcium Omg 0%
lron Omg 0%
Potassium Omg 0%

* The % Daily Value (DV) tells you how much a nutrient in
a serving of food contributes to a daily diet. 2,000 calories
a day is used for general nutrition advice.

INGREDIENTS: CAKE (WHITE RICE FLOUR, TAPIOCA STARCH,
WHOLE GRAIN YELLOW CORN FLOUR, CORN STARCH, CANE SUGAR,
FLAX, WHOLE QUINOA, CHIA, NATURAL FLAVORS), FLAVORED
COATING (SUGAR, PALM KERNEL OIL, NATURAL FLAVOR),
SUNFLOWER OIL, CANE SUGAR, ORGANIC TAPIOCA SYRUP SOLIDS,
NATURAL FLAVORS, SEA SALT, TURMERIC EXTRACT, ANNATTO
EXTRACT, BEET JUICE, RED CABBAGE EXTRACT, CARNAUBA WAX.

 

 

 

 

Birthday Cake
